Citation Nr: 1537400	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for an undiagnosed illness, to include headaches, anger management, memory loss, light sensitivity, skin rash, hair loss, fatigue, and sleep difficulties. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to May 1991, with service in Saudi Arabia.  His decorations include the Combat Infantryman Badge.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issues of entitlement to service connection for a right knee disability, bilateral shoulder disability, and undiagnosed illness were remanded by the Board in June 2014.  Subsequent to the June 2014 Board remand, the RO granted service connection for right knee disability in January 2015.  As such, this issue is no longer before the Board. 

The remaining issues of service connection for bilateral shoulder disability and undiagnosed illness are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board to obtain outstanding records and to afford the Veteran with an adequate VA gulf war examination.  Initially, the Board notes that VA medical records from May 2001 to February 2006 and from January 2014 are associated with the record.  However, the claims file provides an indication that the Veteran may have outstanding VA treatment records.  A remand is required as these treatment records are in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  If pertinent treatment records regarding a shoulder disability are obtained, the Veteran should then be afforded a VA examination to determine the nature, onset, and etiology of any shoulder disability found to be present.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      
As stated above, the Board remanded the service connection claim for an undiagnosed illness in June 2014 in order to obtain an adequate VA examination.  Subsequent to the Board remand, the RO has afforded the Veteran a July 2014 VA skin examination, August 2014 VA mental health examination, August 2014 VA headache examination with November 2014 VA addendum opinion, and August 2014 VA fatigue syndrome examination.  However, these medical opinions did not adequately address the issue of whether the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness.  Moreover, the Board notes that the August 2014 VA examination report and November 2014 VA addendum opinion provide a diagnosis of migraine headaches.  However, the medical reports did not include an adequate opinion as to whether the headaches are related to service and did not consider the Veteran's statement that he had severe headaches in June 1991, which the Board notes is one month after separation from service.  See October 2000 private treatment record.  Once VA undertakes the effort to provide a medical examination or opinion, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, a remand is required in order to obtain an adequate medical examination report. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the VA facilities at which he received treatment.  Obtain pertinent treatment records from the Miami VAMC dated since February 2006.  Associate pertinent treatment records from the Washington D.C. VAMC.  Associate any identified records with the claims file that is not already part of the claims file.   If no additional records are available, include documentation of the unavailability in the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to specifically include private treatment for his shoulder disability and headaches.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  If additional records regarding treatment for a shoulder condition are obtained, then schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any shoulder disability found to be present. 

Initially, the examiner should determine whether the Veteran has a current right shoulder disability. 

Then, the examiner should opine as to whether the diagnosed shoulder disability(ies) had its onset in service or is at least as likely as not related to service. 

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA Gulf War examination to determine the current nature, onset, and etiology of his symptoms, to include headaches, anger management, memory loss, light sensitivity, skin rash, hair loss, fatigue, and sleep difficulties.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

 (a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should discuss the Veteran's statement that he had severe headaches in June 1991, one month after separation from service.  See October 2000 private treatment record.  

A thorough and complete rationale should be provided.  

6.  Then, the claim should be readjudicated.  If the benefits sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

